Citation Nr: 1501777	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-34 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to recognition of the Veteran's son, WBB, as a " helpless child " on the basis of permanent incapacity for self-support prior to attaining the age of 18.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from October 1968 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of November 2009.  


FINDING OF FACT

The Veteran's son, WBB, became permanently incapable of self-support before age 18.  


CONCLUSION OF LAW

The Veteran's son, WBB, meets the criteria for being a helpless child.  38 U.S.C.A. § 101(4) (West 2014); 38 C.F.R. §§ 3.57, 3.356 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

For VA purposes, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of physical or mental defect.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.315(a), 3.356; Dobson v. Brown, 4 Vet.App. 443 (1993).  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  38 C.F.R. § 3.356(b).  

The Veteran claims that his son, WBB, became permanently incapable of self-support before reaching the age of 18 years.  WBB was born in August 1982, and turned 18 years old in August 2000.  

The evidence includes several psychological evaluations of WBB, obtained from the ages of 3 to 13 years old.  These reports also include summaries of other evaluations which are not of record.  A history dating back to 10 months of age was noted, when one of his mother's friends observed that when being held, WBB did not hold on or assist as other children did.  His mother had noticed this, but did not realize that it was abnormal.  The first formal evaluation was undertaken in April 1986, when he was 3 years old.  At that time, his parents reported having been quite concerned about his development for some time, describing extreme and unpredictable behavior.  The examiner concluded that he was functioning at a mildly retarded level in several areas, including intellectual, social, emotional and language development.  The examiner felt that he did not meet the DSM-III criteria for autism, but that he did have serious emotional problems.  

Subsequent evaluations by various examiners revealed that WBB continued to exhibit an unusual symptom pattern.  He was diagnosed as having a pervasive developmental disorder not otherwise specified.  He was enrolled in special education programs, as well as various supplemental therapies.  

In August 1990, at the age of 8 years, he underwent a comprehensive psychological assessment over the course of two days.  The examiner also reviewed and summarized prior assessments of WBB.  Testing revealed significant variability in WBB's performance.  He had significantly higher scores on verbal reasoning in contrast to abstract visual reasoning and quantitative reasoning.  The examiner noted that the test results were derived with extraordinary difficulty.  Continuous and persistent efforts were required to keep WBB on task.  Behaviors such as irrelevant associations, inappropriate noises, and constant hand motions were also noted.  The examiner stated that it was difficult to elicit the level of functioning described in the test results.  This level did not characterize his typical behavior; instead, it represented his optimal level of performance in extremely structured situations and at short intervals within those test situations, when he could be persuaded to cooperate.  


The examiner also noted that although the WBB had grammatical speech and a relatively large expressive vocabulary, much of what he said was out of context with the topic at hand, but appeared to be internally generated.  During extended discourse, he lacked eye contact, appeared uninterested in the listener, and gave no indication that he was trying to communicate.  His thinking was extremely concrete and inflexible.  The examiner felt that either pervasive developmental disorder or high-functioning autism would be an appropriate diagnosis, but that more important than the diagnosis was that any type of intervention should emphasize social functioning.  He lacked some of the behavior mannerisms typical of the more severe forms of autism.  Nevertheless, it was clear that did not exhibit the patterns of reciprocal interactions that characterized a socially competent child of his age.  It would be helpful to develop plans for a child with a major and long-term handicap.  He could be expected to have persistent difficulties even with intensive intervention.  His central problem was his constellation of very severe social deficits.  

At about the 5th grade, the Veteran's wife (WBB's mother) began home-schooling WBB, supplemented by programs offering socialization.  Additional evaluations were when he was aged 12 and 13; at those times, the primary concern expressed by his mother was the long-term consequences, such as his ability to take care of himself in the future, avoid exploitation, and cope independently in adult life.  He underwent occupational therapy services for 7 weeks, beginning in April 1994.  Nevertheless, an evaluation in September 1994 showed behaviors of getting off task, and tangential conversation.  Although he had good expressive language skills, concerns were observed with his pragmatic/social language skills with peers.  

In May 2009, the Veteran provided a detailed summary of his son's educational history.  After WBB turned 18, he attended GED preparatory classes for a few months and successfully completed the GED test.  After that, he attended a technical college.  The special populations coordinator was skeptical of WBB's appropriateness for attendance, and so WBB's mother undertook to accompany him to school.  His parents also tutored him in his classes and his mother took more difficult classes with him.  With this structural support from his parents he earned 3 technical college diplomas or certificates in the computer field.  One of his instructors felt that he was gifted in graphics manipulation, but could not recommend any employment options because of his social limitations.  He had also been unable to pass a test to obtain a driver's license.  

In an August 2009 statement, the Veteran's uncle attempted to describe WBB's behaviors as observed by him.  He could discuss international politics, and did well in adult education classes, but lacked the ability to connect the taught subjects into real world conditions, and exhibited the mind of an 8-year-old a good percentage of the time  

The Veteran, his wife, and their son, WBB, testified at a Board hearing before the undersigned.  The testimony revealed that WBB's educational accomplishments had been gained with the intensive support and guidance from his parents.  He still had social difficulties.  For example, WBB identified two friends during his lifetime, one a cousin whom he saw every couple of months, and another child he had been in special education with at a young age, and whom he had last seen several years earlier.  

In sum, the evidence demonstrates that although the Veteran appears to have a normal native intelligence, his problems due to pervasive developmental disorder and/or autism are such that he is unable to apply his knowledge and intelligence to real world situations.  He has not ever had a job, and was able to attend technical college for a while only with the assistance of his parents.  While there are more severe forms of autism in existence, he nevertheless has severe social deficits which have hampered him despite participation in occupational therapy programs.  It appears that even the activities of daily living require prompting and supervision.  Thus, although theoretically capable of performing occupational tasks, the level of supervision, structure, support and understanding that would be required for his successful maintenance of employment sufficient for self-support is such as to effectively preclude any form of substantially gainful employment. This level of impairment was demonstrated prior to the age of 18, and has continued since that time.  Therefore, resolving reasonable doubt in his favor (38 U.S.C.A. § 5107(b)), the Board finds he qualifies as a helpless child of the Veteran for VA purposes.


ORDER

Recognition of WBB as a helpless child of the Veteran is granted.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


